AMENDMENT TO THE PROFESSIONALLY MANAGED PORTFOLIOS TRANSFER AGENT SERVICING AGREEMENT THIS AMENDMENT dated as of the 11th day of November, 2013, to the Transfer Agent Servicing Agreement, dated as of June 22, 2006, as amended June 15, 2009, (the “Agreement”), is entered by and between Professionally Managed Portfolios, a Massachusetts business trust (the “Trust”), on behalf of its separate series, the Hodges Funds and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company (“USBFS”). RECITALS WHEREAS, the parties have entered into a Transfer Agent Servicing Agreement; and WHEREAS, the parties desire to amend the series of the Trust to add the HodgesSmall Intrinsic Value Fund and the Hodges Small-Mid Cap Fund; and WHEREAS, Section 12 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Amended Exhibit H is hereby superseded and replaced with Amended Exhibit H attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. PROFESSIONALLY MANAGED PORTFOLIOS U.S. BANCORP FUND SERVICES, LLC By:/s/ Elaine E. Richards By:/s/ Michael R. McVoy Name:Elaine E. Richards Name: Michael R. McVoy Title: President Title: Executive Vice President 1 Amended Exhibit H to the Professionally Managed Portfolios Transfer Agent Servicing Agreement Name of Series Date Added Hodges Fund Hodges Small Cap Fund Hodges Blue Chip 25 Fund Hodges Equity Income Fund Hodges Pure Contrarian Fund Hodges Small Intrinsic Value Fund on or after 11/11/ 2013 Hodges Small-Mid Cap Fund on or after 11/11/ 2013 TRANSFER AGENT & SHAREHOLDER SERVICES ANNUAL FEE SCHEDULE EFFECTIVE: 09/01/2009 Shareholder Account Fee (Subject to Minimum) No-Load- $[ ] /account Load Fund - $[ ] /account Daily Accrual Fund - $[ ] /account NSCC Level 3 - $[ ]/account Daily Accrual Fund - $[ ]/account Closed Account - $[ ]/account Annual Minimum:$[ ] per CUSIP Extraordinary services - quoted separately Conversion of Shareholder Records – $[ ] per Fund from U.S. Bancorp – Your current provider may charge for out-of-pocket costs, time and materials. Service Charges to Investors Qualified Plan Fees (Billed to Investors) $[ ] /qualified plan acct (Cap at $[ ]/SSN) $[ ] /education IRA acct (Cap at $[ ]/SSN) $[ ] /transfer to successor trustee $[ ] /participant distribution (Excluding SWPs) $[ ] /refund of excess contribution Additional Shareholder Fees (Billed to Investors) $[ ] /outgoing wire transfer $[ ] /overnight delivery $[ ] /telephone exchange $[ ] /return check or ACH $[ ] /stop payment $[ ] /research request (For requested items of the second calendar year [or previous] to the request)(Cap at $[ ]) System Charges 1.NSCC Service Interface –Setup - $[ ] /fund group Annual - $[ ] /fund/year 2.Voice Response Services - $[ ] per call/$[ ] minimum 3.Asset Allocation Services - $[ ] /account group/year 4.12b-1 Aging - $[ ] /account/year 5.Fund Addition - $[ ] each additional CUSIP Out-of-pocket expenses Including but not limited to telephone toll-free lines, call transfers, mailing, sorting and postage, stationary, envelopes, programming, service/data conversion, special reports, insurance, record retention, literature fulfillment kits, microfilm, microfiche, proxies, proxy services, lost shareholder search, disaster recovery charges, ACH fees, Fed wire charges, NSCC charges, AML verification services, data communication and implementation charges, travel, training and all other our-of-pocket expenses. Activity Charges Manual Shareholder Transaction$[ ]/transaction Omnibus Account Transaction$[ ]/transaction Correspondence$[ ]/item Telephone Calls$[ ]/minute Voice Response Calls $[ ]/call Additional Services Above pricing is for standard services.Available but not included above are the following services – FAN Web shareholder e-commerce, Vision intermediary e-commerce, FAN Mail electronic data delivery, B.O.S.S. sales reporting data warehouse, investore-mail services, literature fulfillment, lead conversion reporting, 12b-1 aging, Short-Term Trader reporting Fees are billed monthly. Advisor’s Signature not required as fees are not changing – only the Hodges Small Intrinsic Value Fund & the Hodges Small-Mid Cap Fund are being added. 2
